Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 29, 2005                                                                                     Clifford W. Taylor,
                                                                                                                Chief Justice

  128712                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                       Stephen J. Markman,
                                                                                                                     Justices

  v        	                                                       SC: 128712     

                                                                   COA: 248650      

                                                                   Wayne CC: 03-000809-01 

  DEON PATRICK DAWSON, a/k/a SAMUEL

  JACKSON, a/k/a KURTIS DIALS, a/k/a

  RONALD WRIGHT, a/k/a DION JACKSON, 

            Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the February 8, 2005
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 29, 2005                   _________________________________________
           t1121                                                              Clerk